Name: 2000/236/EC: Commission Decision of 22 March 2000 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products (notified under document number C(2000) 815
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  international trade;  agricultural activity;  trade;  cooperation policy;  animal product
 Date Published: 2000-03-23

 Avis juridique important|32000D02362000/236/EC: Commission Decision of 22 March 2000 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products (notified under document number C(2000) 815 Official Journal L 074 , 23/03/2000 P. 0019 - 0020Commission Decisionof 22 March 2000amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products(notified under document number C(2000) 815)(2000/236/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems on importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1) as last amended by Directive 97/79/EC(2), and in particular Article 3(1) thereof,Having regard to Council Directive 96/23/EC of 29 April 1996 concerning measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC(3), and in particular Article 29 thereof,Whereas:(1) Member States can only import fresh meat including offal from third countries or parts of third countries appearing on a list established by the Council on a proposal from the Commission.(2) The list of these third countries or parts thereof is contained in Council Decision 79/542/EEC(4) as last amended by Commission Decision 2000/162/EC(5).(3) Inclusion and retention of a third country on the lists of third countries provided for in Community legislation from which Member States are authorised to import products of animal origin covered by Directive 96/23/EC is subject to submission by the third country concerned of a plan setting out the guarantees which it offers as regards the monitoring of the groups of residues and substances referred to in Annex I of the Directive referred to; this plan must be updated at the request of the Commission, particularly when the checks referred to in Article 29(3) of the abovementioned Directive render it necessary.(4) If the requirements of Article 29(1) of Directive 96/23/EC are not complied with, inclusion of a third country on the lists of third countries laid down by Community legislation may be suspended in accordance with the procedure laid down in Article 33 of the Directive referred to.(5) The application of residue monitoring plans, and the follow up to evidence of the use of unauthorised substances or of residue levels exceeding the Community maximum residue limits, are necessary to protect public health.(6) Following deficiencies in the implementation of the residue monitoring programme identified by inspections carried out in the United States of America by the Commission in November 1999 and January/February 2000, the United States of America took measures to rectify the deficiencies reported; these measures were communicated to the Commission.(7) In the light of the measures communicated by the United States of America the Commission carried out an evaluation of the adequacy and effectiveness of these measures.(8) The evaluation by the Commission of the actions taken showed that the remedial measures taken by the United States of America were generally satisfactory.(9) It is, therefore, no longer necessary to suspend the United States of America from the list of third countries from which the Member States are authorised to import fresh meat and meat products for human consumption with effect from 15 March 2000.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Part I of the Annex to Decision 79/542/EEC is amended as follows:1. the line">TABLE>"is replaced by:">TABLE>"2. Footnote "s = suspended for export of fresh meat and meat products for human consumption," is hereby deleted.Article 2This Decision shall apply from 15 March 2000.Article 3This Decision is addressed to the Member States.Done at Brussels, 22 March 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 125, 23.5.1996, p. 10.(4) OJ L 146, 14.6.1979, p. 15.(5) OJ L 51, 24.2.2000, p. 41.